'WalKeb, J.
We need consider only two questions:
First. In order to show tbe adverse possession of bis father, William Seals, under whom be claims, tbe defendant proposed to prove by a witness, Harris Seals, who is a brother of Travis Seals and defendant, being tbe son of William Seals, tbe transaction between Travis Seals and William Seals in regard to tbe payment of tbe $200, tbe surrender of tbe deed from Nathan Walters, and tbe promise of Travis Seals to convey tbe land by deed to William Seals. Tbe court excluded this testimony upon tbe ground tbat it was a transaction or communication between tbe witness and a party deceased, within tbe prohibition of Revisal, sec. 1631. This ruling was erroneous. While tbe transaction was of tbe nature described by tbe judge, all such transactions are not excluded 'by tbat section of tbe Revisal. Tbe witness must testify “in bis own behalf” against tbe opposite party, who claims under tbe deceased person, tbat is, adversely to bis own interest. . Tbe statute so declares in substance, and it has been *412so held by tbis Court. Bunn v. Todd, 107 N. C., 266; Tredwell v. Graham, 88 N. C., 208. In Bunn v. Todd, supra, it is said that tbe following persons are disqualified: (1) Parties to tbe action. (2) Persons interested in tbe event of tbe action. (3) Persons tbrougb or under wbom those mentioned 'in tbe first two clauses derive tbeir title or interest.' It is tben added“A witness, although belonging to one of these, three classes, is incompetent only in tbe following cases: Where be testifies in behalf of himself, or tbe person succeeding to bis title or interest, against tbe representative of a deceased person, or committee of a lunatic, or any one deriving title or interest tbrougb them, as to a personal transaction or communication between tbe witness and tbe person since deceased or lunatic.” And in Tredwell v. Graham, supra, it was said that, “Notwithstanding tbe statute, a party may be called to testify touching a transaction. of tbe opposite party; when it is against bis own interest.” In Weinstein v. Patrick, 75 N. C., 344, Justice B,eade said that “It would seem that there could be no objection against allowing a witness to testify against bis own interest.” It is not within tbe spirit or letter of tbe statute, as bis own interest is supposed to be a sufficient protection for tbe opposite party against false or fabricated testimony. Tbis appears to be well settled by tbe cases. Harris Seals, tbe witness, proposed to testify against bis own interest, as bis brother would get tbe land and exclude him, if tbe jury should be influenced by bis testimony. Tbe evidence of tbis transaction, was relevant to tbe controversy, as it tended to show that William Seals, notwithstanding that tbe legal title to tbe land was in Travis Seals by virtue of Nathan Walters’ deed, was claiming tbe land in bis own right, in opposition to Travis Seals, and that defendant was claiming under him in tbe same way.
Second. We think tbe court erred in bolding that tbe deed of Elizabeth Seals to defendant was not color of title. 'It can. make no 'difference that tbe deed, claimed to be color, does not in fact pass the title. It is sufficient if, on its face, it professes to do so, and defendant is in possession, claiming bona fide under it adversely. Color'of title is that which in appearance is title, *413but wbicb in reality is not title. No exclusive importance is to be attached to the ground of the invalidity of a colorable or apparent title, if the entry or claim has been made under it in good faith. A claim to property under a conveyance, however inadequate to carry the true title, and however incompetent the grantor may have been to convey, is one under color of title, which will draw to the possession of the grantee the protection of the statute of limitations. Wright v. Matteson, 18 How. (U. S.), 50 (L. Ed., 280); Beaver v. Taylor, 1 Wall. (U. S.), 637 (17 L. Ed., 601); Cameron v. U. S., 148 U. S., 301 (37 L. Ed., 461). And our cases are to the sanie effect. McConnell v. McConnell, 64 N. C., 342, and Burns v. Stewart, 162 N. C., 360, where the authorities are collected.
The deed of Elizabeth Seals was valid until set aside for the fraud. It was not void on its face, but required the intervention of a court of equity to declare it so. It was merely voidable at the instance of the grantor in.it. When this is the case, the statute runs against him. Havenden v. Lord Annerly, 2 Sch. and Lef., 633. If the grantor never acts, the deed remains valid, and until he acts it will protect and ripen the possession of one claiming under it adversely as color. Proter’s Lessee v. Cocke, 4 Tenn. (4 Peck M. and Y.). It was said in Blantin v. Whitaker, 2 Humphrey, 313, “to be clear that a deed, though fraudulent either in law or fact, is such an assurance of title as, coupled Avith seven years uninterrupted adverse possession, under and by virtue thereof, Avill vest in the possessor an indefeasible title to the land therein described. .' . . There is no saving in the statute in favor of the true owner’s right against a possession under such a deed, and the courts cannot add an exception thereto.” ■ •
A very interesting and instructive discussion of the question Avill be found in Oliver v. Pullam, 24 Fed. Rep., 127, wherein the opinion Avas written by Judge Dick, formerly a member of this Court. After considering our statute,- and the authorities at length, he concludes as follows: “The phrase ‘color of title’ signifies some written document which appears to be a title to land, but is not a good title. The object of the Legislature in *414enacting the statute of limitations to quiet tbe possession of land and settle titles was not to protect good titles, as tbey could be secured in an action at law, but colorable titles that were void and worthless unless accompanied by possession. Even a fraudulent deed may be color of title and become a good title if the fraudulent grantee holds actual adverse possession for seven years against the owner, who has a right of entry and a right of action to recover possession, and is under no disability mentioned in the statutes. The adverse possession of the occupant exposes him to the action of the rightful owner, and if he neglects to assert his rights in the manner provided by law, he must accept the result of his own folly and negligence.”
If this were simply an action of ejectment, plaintiffs could not attack the deed collaterally for fraud. It would require 'a resort to the equitable power of the court, by proper allegations, to set it aside for that reason. If it is valid at law, until canceled by proper proceedings, how can it be otherwise than color of title until it is so canceled for the fraud? It is like a judgment obtained by fraud, when its invalidity does not appear on its face. It is valid until reversed or set aside, and will protect those claiming under it.
But we think that our own cases declare it to be color of title. In Pickett v. Pickett, 14 N. C., 6, the Court held that a fraudulent deed was not color of title against a creditor until the land was sold under his execution, and from that time it was color a<s against the purchaser. The reason why it was not color against the creditor is because, until there was a sale, he had no- right to the possession of the land, and the statute, therefore, could not run against him. Referring to the adverse possession of one who claimed under a fraudulent, deed, as color of title, the Court, by Judge Puffin, said: “Against the creditor, it is true that no length of time will be a bar, because he has no. specific right in the thing, and because it would be an obstruction to the statutes against fraudulent conveyances. It is likewise true that the purchaser has not a legal title until he gets a deed. But he has an inchoate right by his purchase, which is the principal ingredient of his title; and he has a perfect right to call for a conveyance, *415which tbe sheriff bath power to make, which will complete the title. No reason of policy or justice authorizes a delay in perfecting his title to the specific thing purchased. But the peace of society, the security of titles, and every other consideration which induces the enactment of statutes of repose, demand that he should complete and- enforce his title within the time prescribed for other legal proprietors.” It will be seen, even by a cursory reading of that case, that the Court admitted the fraudulent deed to be color of title. The whole argument was predicated upon that assumption, and the only question remaining was, whether the adverse possession of the fraudulent grantee would operate against the purchaser at the execution sale, from Us date or the date of the sheriff’s deed, the Court adopting the former as the true one under the doctrine of relation. There was no use in arguing this question, if the deed itself was not color. It will be observed that the Court says it is color from the date of the' sheriff’s sale, and this is enough for our purpose. The knowledge of the possessor that his deed, claimed to be color, does not pass the title, is not material. It was argued in Reddick v. Leggat, 7 N. C., 539, that a person who knew he had no title would be a “mala fide" possessor, but Henderson, J., said that would make no difference, as there is no such exception in the statute. “Whether he knew or not of any other title, the Legislature, which passed the act of 1715, did not consider material,” and as to the bad- faith of the possessor, it was further said, that was a matter to be litigated and determined by proof, which was not contemplated by the lawmakers, and there is nothing to show that the bad faith of the transaction could be inquired into or should affect the character of the deed as color. Judge Henderson, in this connection, says: “For us, as mere expounders of the law, it is. sufficient to say that there is no such exception in the words of the -act; nor is there in the act anything which authorizes us to say that the Legislature meant otherwise than as they have plainly expressed themselves on the subject now under consideration. Believing, therefore, that the jury were misdirected on this point, the rule for a new trial must be made absolute.” The judge below had charged that if *416the defendant Leggat acted mala -fide, his deed was not color. Where there has been fraud merely in the treaty, the deed is valid until set aside, at least against all persons not creditors of the grantor. See, also, Taylor v. Dawson, 56 N. C., 86, and Ellington v. Ellington, 103 N. C., 54, where Chief Justice Smith says: “While we deem the law settled in this State, whatever may have been the rulings elsewhere, by the case of Riggan v. Green, 80 N. C., 236, that the deed of one non compos is voidable and not void, it can make no difference when such is offered as evidence of color of title only, whether it be the one or the other,-to sustain a possession under it.” If a deed is color of title, though the grantee may know that another than his grantor has the true title (Burns v. Stewart, 162 N. C., at p. 366), why is not a fraudulent deed, which passes the title, unless action is taken by the grantor to set it aside? Color of title presupposes that the deed does not pass a good and indefeasible title, and there is no reason why this principle should not apply to a fraudulent deed, which may or may not pass- the title, being voidable only'at the election of the grantor, or the person defrauded. We are of opinion that the deed is color of title, and so hold. There was error.
New trial.